                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              FLORENCE DIVISION

    United States of America,                   Crim. No. 4:07-cr-00482-TLW-2

          v.
                                                               Order
    Brandon Lee Archie Ponds



         This matter is before the Court on Defendant’s motion for a sentence reduction

pursuant to the First Step Act of 2018, passed by Congress and signed into law by the

President on December 21, 2018. Pub. L. No. 115-391, 132 Stat. 5194. This law

contains sentencing provisions that apply retroactively to certain defendants

previously sentenced.

         Defendant pled guilty to a charge of Conspiracy to Possess With Intent to

Distribute 50 Grams or More of Cocaine Base, in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A)(iii), and 846. After taking into account the § 851 Information that the

Government previously filed, his statutory sentencing range was 20 years to Life,

followed by at least 10 years of supervised release.1 PSR ¶¶ 107, 112; ECF No. 140.

His Guidelines range at sentencing—after taking into account his classification as a

career offender—was 262–327 months (34/VI), followed by 10 years of supervised

release. PSR ¶¶ 108, 115; ECF No. 140. The Court imposed a 262-month term of

imprisonment, followed by a 10-year term of supervised release. ECF No. 139. The




1At sentencing, the Government withdrew all but one of the § 851 enhancements,
which resulted in these statutory penalties.


                                            1
Court later reduced his sentence to 156 months imprisonment pursuant to a Rule

35(b) motion. ECF No. 189. BOP records reflect that he was released from custody

on January 30, 2018.

      Section 404(b) of the First Step Act provides that “[a] court that imposed a

sentence for a covered offense may . . . impose a reduced sentence as if sections 2 and

3 of the Fair Sentencing Act of 2010 . . . were in effect at the time the covered offense

was committed.” Section 404(a) defines “covered offense” as “a violation of a Federal

criminal statute, the statutory penalties for which were modified by section 2 or 3 of

the Fair Sentencing Act of 2010 . . . , that was committed before August 3, 2010.” As

noted above, Count 1 charged him with violating 21 U.S.C. § 841(b)(1)(A)(iii). Section

2(a) of the Fair Sentencing Act modified the statutory penalties set forth in

§ 841(b)(1)(A)(iii) by increasing the threshold amount of crack from 50 grams to 280

grams.

      The Government takes the position that Defendant is not eligible for relief

under the First Step Act because the crack weight for which he was held accountable

at sentencing—4,458.68 grams—exceeds the current § 841(b)(1)(A)(iii) threshold of

280 grams. The Government asserts that if the Fair Sentencing Act had been in effect

when he committed the offense of conviction, the Government would have charged

the current § 841(b)(1)(A)(iii) threshold amount. See ECF No. 287 at 5–6. The Fourth

Circuit has recently considered the question of when a defendant is eligible for relief

under the First Step Act, ultimately holding that “any inmate serving a sentence for

pre-August 3, 2010 violations of 21 U.S.C. § 841(b)(1)(A)(iii) or (B)(iii)—both of which



                                           2
were modified by Section 2 of the Fair Sentencing Act—is serving ‘a sentence for a

covered offense’ and may seek a sentence reduction under the First Step Act.” United

States v. Wirsing, 943 F.3d 175, 185 (4th Cir. 2019) (citations omitted). Because

Defendant is serving a sentence for a pre-August 3, 2010 violation of

§ 841(b)(1)(A)(iii), he is eligible for a sentence reduction under § 404(b) of the First

Step Act and 18 U.S.C. § 3582(c)(1)(B).

      In Defendant’s motion, he requests a full resentencing hearing in which he

would seek to challenge the continued validity of the § 851 enhancement and his

career offender designation. See ECF No. 282 at 3. The Government argues that he

is not entitled to a full resentencing. See ECF No. 287 at 8–10.

      Judge Currie has recently considered this question and concluded that a First

Step Act defendant is not entitled to a full resentencing. United States v. Shelton,

No. 3:07-329 (CMC), 2019 WL 1598921, at *2–3 (D.S.C. Apr. 15, 2019). The Court

notes Judge Currie’s thorough, well-reasoned opinion and adopts her analysis of the

applicable law in this case. Thus, the Court concludes that although Defendant is

eligible for a sentence reduction, he is not entitled to a full resentencing. See also

Wirsing, 943 F.3d at 181 n.1 (“Defendant does not contest that his relief, if any, will

be in the form of a limited sentence modification rather than a plenary

resentencing.”).

      Though Defendant is eligible for a sentence reduction, a reduction is not

automatic. Section 404(c) of the First Step Act explicitly provides that “[n]othing in

this section shall be construed to require a court to reduce any sentence pursuant to



                                           3
this section.” The Government argues that even if the Court concludes that he is

eligible for relief, the Court should exercise its discretion to not reduce his sentence

because the Government would have charged him with the current threshold amount

if the Fair Sentencing Act had been in place when he committed the offense of

conviction. See ECF No. 287 at 7. Notably, Wirsing did not address whether that

particular defendant’s sentence should have been reduced, only that he was eligible

for consideration. See Wirsing, 943 F.3d at 186.

      In considering whether to reduce Defendant’s sentence, the Court has carefully

reviewed the Presentence Investigation Report and Sentence Reduction Report, and

has considered the current statutory range, the Guidelines range, the § 3553(a)

factors, and evidence of post-sentencing mitigation. In light of these considerations,

the Court concludes that a sentence reduction is not appropriate in this case. There

are several reasons why the Court has reached this conclusion, including (1) he was

held accountable at sentencing for a crack weight (4,458.68 grams) that would have

supported a charge to the current threshold amount (280 grams); (2) he remains a

career offender; (3) he has numerous prior drug possession and distribution

convictions; (4) he has two prior assault convictions; and (5) he would be in a criminal

history category VI even without the career offender enhancement.2           For these

reasons, the Court declines to reduce his sentence, and his motion, ECF No. 282, is



2 Defendant is also currently facing a supervised release revocation hearing for
multiple serious alleged violations. These alleged violations did not factor into the
Court’s decision on this motion because it has not yet been established that he
committed these violations.


                                           4
therefore DENIED.

     IT IS SO ORDERED.

                           s/ Terry L. Wooten
                           Terry L. Wooten
                           Senior United States District Judge

December 12, 2019
Columbia, South Carolina




                             5
